DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—22 filed on 03/19/2021 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8, 11, 12, 15, 17, 19 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Schneider” [US 858967 B2] in view of “Thornhill” et al. [US 11468142 B1].

REGARDING CLAIMS 1 & 12. Schneider disclose
A method, A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, will cause said processor to perform operations comprising:
initiating a remote browsing session between a remote browser client executing on a client device [see FIG.1, Browser Application 106 is executing on client 101 (see also FIG.4) of Schneider];
Schneider does not; but, Thornhill, analogues art, disclose and a remote browser host executing on a remote browser server [see FIGS.5—7, where Thornhill disclose implementing surrogate browser on separate server]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schneider with the remote server-browser teaching of Thornhill to improve data loss prevention DLP related techniques.

Schneider in view of Thornhill further disclose,

receiving, at the remote browser host from the client device, encrypted remote browser data of remote browser data that affects the remote browser session [see Encrypt within browser application the request 302 (FIG.3 of Schneider)], wherein the remote browser client does not have access to a decryption key for the encrypted remote browser data [see FIG.3, the encryption (decryption) key is negotiated within the server 302 of Schneider]; decrypting the encrypted remote browser data to reveal the remote browser data [see Decrypt request using the key and forward the decrypted request to the remote server 503 (FIG.5 of Schneider)] including data for one or more cookies [Thornhill disclose session manager providing cookie support (see FIG.4)];
configuring the remote browser host with the remote browser data [Schneider disclose security implementation within a browser (Abstract, FIGS.3 & 5)] ; managing, at the remote browser host, updates to the remote browser data during the remote browsing session including updates to one or more cookies [Thornhill disclose session manager providing cookie support (see FIG.4)]; and periodically encrypting and transmitting updates to the remote browser data to the remote browser client executing on the client device for storage [see Encrypt the response using the key and forward the encrypted response to the client 505 (FIG.5 of Schneider)].

REGARDING CLAIMS 8 & 19.
A method on a client device, A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor of a client device, will cause said processor to perform operations, comprising:
They recite similar limitations as that of claims 1 & 12; and thus, rejected for the same rationale.

Schneider in view of Thornhill further disclose claim 4, The method of claim 1, wherein the encrypted remote browser data is sent to an iframe loaded on the remote browser client [Thornhill disclose updates for iframe (FIG.4)]. The motivation to combine is the same as that of claim 1 above. 
Claims 11, 15 & 22 are rejected for the same rationale of rejecting claim 4.

Schneider in view of Thornhill further disclose claim 6. The method of claim 1, further comprising: responsive to the remote browsing session ending, deleting the remote browser data at the remote browser host [Thornhill disclose removing frame, element, etc. (FIG.4)]. The motivation to combine is the same as that of claim 1 above.
Claim 17 is rejected for the same rationale of rejecting claim 6.

Claim(s) 2, 9, 13, 16, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Schneider” [US 858967 B2] in view of “Thornhill” et al. [US 11468142 B1], and further in view of “ROGERS” et al. [US 2017/0083573 A1].
Schneider in view of Thornhill fail; but, ROGERS, analogues art, disclose claim 2. The method of claim 1, further comprising: periodically collapsing updates to the remote browser data to remove redundant data; encrypting the collapsed updates to the remote browser data; and transmitting the encrypted collapsed updates to the client state data to the remote browser client [see par.0041, where set Manager 402 (FIG.4) purging unnecessary and redundant info is periodically collapsed]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schneider/Thornhill with the periodically collapsing info teaching of ROGERS to implement multi-query optimization system.
Claim 13 is rejected for the same rationale of rejecting claim 2.

Schneider in view of Thornhill, and further in view of ROGERS further disclose claim 5. The method of claim 1, wherein the encrypted remote browser data is to be stored through IndexedDB on the client device [Rogers disclose database query (see FIGS.5 & 6)]. The motivation to combine is the same as that of claim 2 above.
Claims 9, 16 & 20 are rejected for the same rationale of rejecting claim 5.

Claim(s) 3, 10, 14, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Schneider” [US 858967 B2] in view of “Thornhill” et al. [US 11468142 B1], and further in view of “Remington” et al. [US 2020/0250372 A1].

Schneider in view of Thornhill fail; but, Remington, analogues art, disclose claim 3. The method of claim 1, further comprising: during the remote browsing session, intercepting a first set of one or more draw commands associated with output of the remote browser host; providing the first set of one or more draw commands to the remote browser client to cause the remote browser client to render one or more portions of output based on the first set of one or more draw commands; receiving input from the remote browser client; and executing the input at the remote browser host [Remington disclose draw commands associated with emote application (Abstract)]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schneider/Thornhill with the teaching of Remington for application remoting across network using draw commands.
Claims 10, 14 & 21 are rejected for the same rationale of rejecting claim 3.

Claim(s) 7 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Schneider” [US 858967 B2] in view of “Thornhill” et al. [US 11468142 B1], and further in view of “Dixon” et al. [US 2015/0295930 A1].
Schneider in view of Thornhill further disclose claim 7. The method of claim 1, wherein the encrypted remote browser data is an opaque binary blob [see par.0029 of Dixon]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schneider/Thornhill with the teaching of Dixon for implementing cryptographically secured system. 
Claim 18 is rejected for the same rationale of rejecting claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: wherein US 9992258 B2 is directed to techniques for managing a remote web client...

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434